Exhibit 10.24

 

Second Amendment to Lease Agreement

 

 

 

This Second Amendment to Lease Agreement (“Amendment”) is dated as of February
24, 2015, and amends that certain Standard Industrial/Commercial Single-Tenant
Lease –Net, dated April 21, 2008 (the “Original Lease”) by and between
Surgi-Vision, Inc. (whose name has been changed to MRI Interventions, Inc.), (
Lessee”), and Shaw Investment Company, LLC (“Lessor”) as further amended by that
certain Amendment dated March 26, 2012. The Original Lease concerns that certain
property known as 5 Musick, Irvine, California. Initially capitalized terms used
and not defined herein shall have the meanings given them in the Original Lease.

 

Lessor and Lessee now desire to amend the Lease to reflect their agreement with
respect to the following:

 

The current Lease term expires on September 30, 2015. Lessee wishes to extend
the term of the Lease by Three (3) Years commencing October 1, 2015 and
terminating September 30, 2018.

 

 

October 1, 2015 through September 30, 2016

$ 7,255.92  

October 1, 2016 through September 30, 2017

  $ 7,626.12  

October 1, 2017 through September 30, 2018

  $ 7,996.32  

 

 

Lessor shall, at Lessor’s sole cost provide a Tenant Improvement Allowance in
the amount of Seven Thousand Five Hundred Dollars, ($7,500.00) available to
Lessee upon the submittal of invoices from a licensed general contractor and
Lessor’s verification of the completion of the work. Lessee shall provide Lessor
or Lessor’s representative with the scope of work to be completed. Lessee shall
be required to receive approval from Lessor prior to the commencement of the
work. Lessor’s approval shall not be unreasonably withheld.

 

Except as amended hereby, and in prior Amendment(s) to the Lease, the Original
Lease remains in full force and effect in accordance with its terms. In the
event of any conflict between the provisions of the Original Lease and the
Amendment(s), the provisions of this Amendment shall control. This Second
Amendment shall be governed by California law and may be executed in
counterparts, and all counterparts shall constitute but one and the same
document.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the day
first above written.

 

Lessor:

Lessee:

 

 

Shaw Investment Company, LLC, 

MRI Interventions, Inc.

 

 

By /s/ Charles E. Crookall           

By /s/ David Carlson               

 

 

Title Manager Date 3-10-2015          

Title CFO          Date 3/5/15     

 

 

                              

 